674 S.E.2d 142 (2009)
STATE of North Carolina
v.
Jerome Robert POSEY.
No. 515P08.
Supreme Court of North Carolina.
February 5, 2009.
Jerome Robert Posey, Pro Se.
*143 Chris Z. Sinha, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 20th day of November 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th day of February 2009."